Hoar, J.
The first question which presents itself in this case is, whether a judge of probate and insolvency has legal authority to expunge a claim which has been duly proved and allowed before him.against the estate of an insolvent debtor, at a meeting subsequent to that at which the claim is proved, and without the consent of the creditor who proved it? In Agawam Bank v. Morris, 4 Cush. 99, 104, the question was suggested, but it was found unnecessary then to decide it. In Hill v. Hersey, 1 Gray, 584, it was held that this court, under its genera] superintendence and jurisdiction as a court of chancery, has the power to expunge a fraudulent claim, on the petition of the assignee. The opinion there delivered by Mr. Justice Thomas contains a strong implication that the power can only be exercised by this court; and such is now our decision.
The authority is certainly not expressly given to the judge of probate and insolvency by any statute. Nor do the insolvent laws confer upon him any general powers of a court of equity The rubs which regulate the proof of debts are very minute ana *565specific ; an appeal is given from the allowance or disallowance of a claim, which must be taken within a limited time; and a broad original jurisdiction is given to this court as a court of equity, for the purpose of supervision and correction of errors, extending to all cases for which no other provision is made. To allow the judge of probate and insolvency to expunge the proof of a claim from which no appeal had been taken by the assignee would render the limitation of the time for taking the appeal of little value.
It is true that a creditor who had proved a claim by accident or mistake may be permitted to withdraw it in the court of insolvency ; and for some purposes may withdraw it without permission. Bemis v. Smith, 10 Met. 194. Safford v. Slade, 11 Cush. 29. But- unless the rights of some other party have become involved, the withdrawal of a claim is a matter in which no one has any interest except the creditor who proved it; and it differs wholly from the expunging of a claim against the will of its owner. The latter proceeding is in the nature of a review of a suit in which judgment has been entered ; and would require the express conferring of authority by the legislature to sanction it.
The conclusion to which we have arrived, that the judge of probate and insolvency had no power to make the order complained of, renders it unnecessary to discuss the correctness of the mode in which the supposed power was exercised. The decree expunging the proof oc the petitioner must be set aside and annulled.